Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objection
Claims 10-16 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claims.   See MPEP § 608.01(n).  Accordingly, the claims 10-16 have not been further treated on the merits.
Claim Rejections 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recite a use but fails to recite steps under 35 U.S.C. 101 and 35U.S.C. 112(b), thus it is not among the categories of patentable subject matter.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim recite a use but fails to recite steps under 35 U.S.C. 101 and 35U.S.C. 112(b), because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Yoon et al. (US 6,352,718 B1). 
Yoon et al. teach VPA-985 (aka lixivaptan) oral capsule dosage forms comprising 50 mg, 100 mg, or 150 mg of  VPA-985respectively. See, examples 1-6, cols. 5-8.  Such a dosage forms would be capable of the required effective amounts and the intended use recited therein. note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed .

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara (WO 2016077370 A1), in view of Yoon et al. (US 6,352,718 B1) and Albright et al. (US 5,516,774).
Ferrara teaches a method of treatment of polycystic kidney disease comprising administering an effective amounts of lixivaptan, as vasopressin 2 receptor antagonist, to a patient in need thereof. See, particularly, the abstract. Ferrara discloses that autosomal dominant polycystic kidney disease (ADPKD) is the most common monogenic kidney diseases. See, paragraph [0006]. Lixivaptan is suitable for oral administration over extended period, without unacceptable side effects, at  dosage sufficient to treat and inhibit the development of PKD. See, paragraph [0011]. The method is particularly useful for treatment of autosomal dominant polycystic kidney disease. In a preferred embodiment, the effective amount of lixivaptan is in the range of 10 mg to 200 mg per day. See, particularly, page 4. Lixivaptan formulation disclosed in US 6352718 may be used in the method. See, particularly, paragraphs [0020] to [0021].  
Ferrara does not teach expressly the particular dosage regimen herein, i.e., divided dosage composed of particular amount of first dose and second dose separated by a particular time period. 
However, Yoon teach VPA-985 (aka lixivaptan) oral capsule dosage forms comprising 50 mg, 100 mg, or 150 mg of  VPA-985 respectively. See, examples 1-6, cols. 5-8. Albright et al. teach tricyclic diazepine vasopressin antagonists, particularly, Lixivaptan (N-[4-(5H-pyrrolo[2.1-c][1,4]benzodiazepine-10(11H)ylcarbonyl)-3-chlorophenyl]-5-fluoro-2-methylbenzamide). See, the abstract and the claims, particularly, claim 35. Albright et al. discloses that the general daily dosage is from about 0.5 to about 500mg/kg of the body weight, for large mammal, it is from 2 to 80 mg, dosage forms suitable for internal use comprise from about 0.5 to 500 mg of the active compound. See, particularly, col. 213, lines 10-27. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the particular dosage regimen herein, i.e., divided daily dosage composed of particular amount of first dose and second dose separated by a particular time period as defined herein for treatment of polycystic kidney disease, such as ADPKD. 
A person of ordinary skill in the art would have been motivated to use the particular dosage regimen herein, i.e., divided daily dosage composed of particular amount of first dose and second dose separated by a particular time period as defined herein for treatment of polycystic kidney disease, such as ADPKD because a therapeutic regimen, including the daily dosage and the times for administration are deemed to be result affecting parameters, and the optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, one of ordinary skill in the art would have recognized that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627